Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered December 11, 2009 in a personal injury action. The order granted the motion of defend*1528ant Beverly J. Mattice for leave to serve an amended answer and denied the cross motion of plaintiff to disqualify counsel for Beverly J. Mattice.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Palaszynski v Mattice (78 AD3d 1528 [2010] [decided herewith]). Present — Martoche, J.P., Lindley, Sconiers, Pine and Gorski, JJ.